Citation Nr: 0605523	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to service-connected post 
fracture degenerative joint disease, right ankle.

2.  Entitlement to an increased disability rating in excess 
of 20 percent for post fracture degenerative joint disease, 
right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision that denied an 
increased disability rating in excess of 10 percent for the 
veteran's service-connected post fracture degenerative joint 
disease, right ankle.  In January 2002, the veteran filed a 
notice of disagreement with this decision.

In August 2002, the RO issued a rating decision which granted 
an increased disability rating of 20 percent for the 
veteran's service-connected post fracture degenerative joint 
disease, right ankle, effective from April 2002.

In August 2002, the veteran noted his ongoing disagreement 
with the newly assigned disability rating.  He also claimed 
entitlement to an earlier effective date of January 2001 for 
the grant of an increased rating for his service-connected 
right ankle disorder.  

In November 2003, the RO issued a rating decision which 
granted an earlier effective date of January 2001 for the 
increased 20 percent disability rating assigned to the 
veteran's service-connected post fracture degenerative joint 
disease, right ankle.  This decision effectively satisfied 
the veteran's appeal of the effective date issue.

In April 2003, the RO issued a statement of the case 
addressing the issue of entitlement to an increased 
disability rating in excess of 20 percent for post fracture 
degenerative joint disease, right ankle.  Later that same 
month, the veteran timely perfected his appeal.
  
During the course of this appeal, the veteran filed a claim 
seeking service connection for a left ankle disorder, 
secondary to service-connected post fracture degenerative 
joint disease, right ankle.  The RO denied the veteran's 
claim in an April 2004 decision.  In May 2004, the veteran 
timely filed a notice of disagreement.  In September 2004, 
the RO issued a statement of the case, and later that same 
month, the veteran timely perfected his appeal of this issue.


FINDINGS OF FACT

1.  The veteran's left ankle disorder, diagnosed as 
arthralgia of the left ankle, is not shown to be related to 
his active duty service, and is not causally related to or 
otherwise aggravated by the veteran's service-connected 
disabilities.

2.  The veteran's post fracture degenerative joint disease, 
right ankle, is productive of no more than moderate 
disability, and results in no more than a moderate limitation 
of motion.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by active service, nor is it proximately due to, the result 
of, or aggravated by his service-connected disabilities. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

2.  The criteria for an increased rating in excess of 20 
percent for post fracture degenerative joint disease, right 
ankle, are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.26, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5271, 7801 to 7805 (2005); and 
Diagnostic Codes 7803 to 7805 (prior to August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left ankle 
disorder, which he contends developed on a secondary basis 
from his service-connected post fracture degenerative joint 
disease, right ankle.  He is also claiming an increased 
disability rating in excess of 20 percent for his service-
connected post fracture degenerative joint disease, right 
ankle.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the veteran's claims.  

The Board notes at the outset that the record suggests that 
the veteran's original claims file was apparently lost, and 
thereafter had to be rebuilt by the RO.  The reconstructed 
claims file, however, contains documents that provide an 
ample basis on which to decide these claims, including 
medical treatment records, and VA examination findings 
concerning both of the conditions on appeal herein.  In 
addition, the Board recognizes its heightened obligation to 
explain its findings and conclusions in this case, and to 
consider carefully the benefit of the doubt rule as 
applicable. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A.	Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In April 2003, the veteran filed a claim seeking service 
connection for a left ankle disorder.  He alleged that the 
pain of walking around on his service-connected right ankle 
contributed greatly to the pain that he is experiencing in 
his left ankle.  Throughout this appeal, the veteran has been 
service-connected solely for the condition of post fracture 
degenerative joint disease, right ankle.

In support of his claim, the RO has obtained all of the 
medical treatment records identified by the veteran, and 
scheduled him for pertinent VA examinations.  The first 
medical evidence of record noting any complaints of left 
ankle pain are dated in 2003.  A June 2003 treatment report 
noted the veteran's complaints of left ankle pain.  The 
report noted that the veteran wore a left ankle brace, and 
concluded with a diagnosis of left ankle pain, chronic in 
nature.  An October 2003 treatment report noted that the 
veteran's left ankle was bandaged, and that his left ankle 
movements were restricted.  

In February 2004, a VA examination for joints was conducted.  
The report noted the veteran's complaints of left ankle pain.  
The report noted that he wore an elastic brace on his left 
ankle, which was ineffective and flimsy.  Range of motion 
testing of the left ankle revealed dorsiflexion to 13 degrees 
(20 degrees normal), and plantar flexion to 39 degrees (45 
degrees normal).  The VA examiner opined that the veteran's 
left ankle condition was not related to his right ankle 
condition.  

A VA treatment report, dated in August 2004, noted the 
veteran's history of a slip and fall in June due to his left 
ankle giving way.  The VA examiner commented that the veteran 
has had severe ankle problems in his right ankle, which has 
put strain on his left ankle as well. A May 2005 treatment 
report noted the veteran's continued left ankle pain.  

In August 2005, a second VA examination of the joints was 
conducted.  The report indicated that the veteran used to 
walk three miles a day, but is now limited to only half a 
mile per day.  Physical examination revealed that he walked 
with the aid of a cane.  His gait was somewhat slow and a 
little bit shuffling, but normal for an 84-year-old 
gentleman.  His shoe wear was normal, and he had a good 
alignment of his feet with the lower legs.  He had no varus 
or valgus deformities.  Range of motion of the left ankle 
revealed dorsiflexion to 15 degrees and plantar flexion to 40 
degrees.  There was no tenderness or swelling in either 
ankle, and both ankle joints were stable.  X-ray examination 
of the left ankle revealed no acute fractures, dislocation or 
any significant degenerative changes noted.  The report 
concluded with a diagnosis of arthralgia of both ankles with 
a mild decrease in range of motion, right greater than left.  
The VA examiner further opined that there was no relationship 
between the veteran's left ankle disorder and his right ankle 
disorder, and that he concurred with the opinion expressed by 
the VA examiner in April 2004.

As noted above, the veteran alleged that his current left 
ankle disorder was incurred on a secondary basis due to his 
service-connected right ankle disorder.  Although the veteran 
is certainly competent to provide a report of a history of 
symptoms, he is not shown to have the requisite medical 
expertise to provide a clinical opinion that his current left 
ankle disorder is causally related to his military service or 
his service-connected disabilities. Espiritu v. Derwinski, 2 
Vet. App. 492.  

While the veteran is shown to currently have a left ankle 
condition, there is no medical evidence indicating that this 
condition has been caused or aggravated by his service-
connected right ankle.  Moreover, there is no evidence of any 
left ankle disorder shown until over fifty years after the 
veteran's discharge from the service.

The August 2004 VA treatment report states that the veteran's 
service-connected right ankle disorder "has put strain on 
his left ankle as well."  However, it is unclear from this 
statement whether the VA physician believes that the 
veteran's service-connected right ankle disorder resulted in 
a left ankle disability, or merely put additional strain on 
the left ankle.

On the other hand, two VA examiners opined, based upon a 
review of the record and physical examination of the veteran, 
that his current left ankle condition has not been caused or 
aggravated by his service-connected right ankle disorder.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for a left ankle 
disorder.  

As the preponderance of the evidence is against the claim for 
service connection for left ankle disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Increased Rating Claim

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2005); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2005); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

The veteran is currently rated as 20 percent disabled for his 
service-connected post fracture degenerative joint disease, 
right ankle, pursuant to Diagnostic Codes 5010 and 5071.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Degenerative arthritis is rated according to 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  This Code 
provides that degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Based upon a review of the evidence in the veteran's claims 
folder, the Board finds that the veteran's service-connected 
post fracture degenerative joint disease, right ankle, are 
not productive of the criteria for an increased rating.  

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 
20 percent rating. 38 C.F.R. § 4.71a Diagnostic Code 5271 
(2005).

Ankylosis of the ankle warrants a 30 percent disability 
rating in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees. In plantar flexion 
less than 30 degrees, 20 percent is warranted. 38 C.F.R. § 
4.71a, Code 5270 (2005).

For moderate malunion or nonunion of a tarsal or metatarsal 
joint, a 10 percent rating is warranted; a 20 percent rating 
requires moderately-severe malunion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2005).

At his most recent VA examination for joints, conducted in 
August 2005, the veteran reported complaints of right ankle 
pain, instability, and weakness.  He reported that he was 
able to walk approximately one-half mile per day.  Physical 
examination revealed that he walked with a cane, and that his 
gait was somewhat slow and a little bit shuffling, but normal 
for an 84-year-old gentleman.  He had a well healed scar from 
his right tibial open reduction and internal fixation.  Range 
of motion testing of the right ankle revealed dorsiflexion to 
10 degrees and plantar flexion to 30 degrees.  There was no 
tenderness or swelling, the joint was stable, and there was 
no additional loss of motion due to weakness, fatigue, or 
incoordination following repetitive use.  X-ray examination 
revealed degenerative joint disease of the right ankle, 
likely post-traumatic with asymmetry of the tibiotalar joint 
seen.  The report concluded with a diagnosis of arthralgia of 
the right ankle.  

The February 2004 VA joints examination noted a range of 
motion in the right ankle consisting of dorsiflexion to 10 
degrees and plantar flexion to 21 degrees.  The report noted 
that there was very little evidence of painful motion, and 
that there was no edema, effusion, instability, weakness, 
tenderness, redness or heat.  There was some abnormal 
movement.  The report concluded with a diagnosis of post-
fracture degenerative joint disease of the right ankle, with 
no loss of function due to pain.  Similar findings were noted 
on prior a VA examinations for joints conducted in April 
2002.  

After reviewing the veteran's claims folder, the Board finds 
the record does not show the criteria for an increased rating 
are met.  The actual range of motion listed for the veteran's 
right ankle does not reflect a marked limitation of motion, 
even when considering functional limitations under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The August 2005 VA 
examination noted that there was no evidence of pain, 
fatigue, weakness or lack of endurance following repetitive 
movement. 

The Board also notes that there is no indication that the 
veteran has ankylosis of right ankle, or nonunion or malunion 
of the tarsal or metatarsal joint, such that a rating would 
be applicable under Diagnostic Code 5270 or 5283.  The Board 
also does not find this condition to be analogous to a severe 
foot injury, which would warrant a higher rating under 
Diagnostic Code 5284.  

The Board further finds that a separate (compensable) 
disability rating is not warranted for the scar on the 
veteran's right ankle.  It is well-healed, stable, and free 
of any ulceration or skin breakdown.  Likewise, the evidence 
does not indicate that this condition results in any 
limitation of motion or other limitation of function, and 
there is no evidence of pain, or tenderness.  See Diagnostic 
Codes 
7801 - 7805, in effect prior to and since August 2002.  

Consequently, the Board finds that an increased rating in 
excess of 20 percent is not warranted.  As the preponderance 
of the evidence is against the claim for an increased rating 
for post fracture degenerative joint disease, right ankle, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, decisions, statements of the case and 
supplemental statements of the case advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The RO's April 2004 
letter essentially requested any evidence in the veteran's 
possession that pertains to his claims.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined twice in connection with this matter.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  


ORDER

Service connection for a left ankle disorder is denied.

An increased rating in excess of 20 percent for post fracture 
degenerative joint disease, right ankle, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


